                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Eric Williams,

                       Plaintiff,                 :   Case No. 2:19-cv-3030

        - vs -                                        Judge Sarah D. Morrison
                                                      Magistrate Judge Jolson
Frank Brunckhorst Co., LLC.,
                                                  :
                       Defendant.

                                      OPINION & ORDER

        In this employment discrimination case, Defendant Frank Brunckhorst Co., LLC

(“Brunckhorst”) moves to dismiss Plaintiff Eric Williams’ Ohio Revised Code Chapter

4112.02(I) retaliation count pursuant to Fed. R. Civ. P. 12(B)(6). (ECF No. 4.) Williams opposes

(ECF No. 5), and Brunckhorst’s Reply (ECF No. 8) is filed. After due consideration, the Court

GRANTS the motion in part and DENIES the motion in part.

   I.       BACKGROUND

        In adjudicating this motion to dismiss, the Court accepts as true all well-pleaded factual

allegations from the Complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678-9 (2009).

        Williams is a forty-seven year-old African-American male. He has worked for

Brunckhorst since 2013. During that time, he applied for multiple promotions but Brunckhorst

declined his application each time. Instead, Caucasian employees were selected for each spot. At

some point, Williams complained to his manager “about [Brunckhorst’s] unfair refusal” to

promote him. (ECF No. 2 ¶ 54.) In August 2018, Williams filed a charge of discrimination with

the United States Equal Opportunity Commission (“EEOC Charge”), alleging that Brunckhorst




                                                 1
had discriminated against him on the basis of his age and race. Two months later, Brunckhorst

promoted Williams.

          The EEOC issued a right-to-sue letter in March 2019. Williams lodged the instant

Complaint in the Franklin County Court of Common Pleas of Ohio in June 2019, which

Brunckhorst promptly removed to this Court in July 2019 pursuant to 28 U.S.C. § § 1331, 1441

and 1446. Williams asserts federal and parallel state claims for age and race discrimination and

hostile work environment. He also sets forth a claim for retaliation. Brunckhorst filed a partial

answer (ECF No. 3) while moving to dismiss (ECF No. 4) Williams’ claims for retaliation and

hostile work environment. In response, Williams filed a voluntary dismissal of his hostile work

environment claims under Fed. R. Civ. P. 41(a) on August 8, 2019. (ECF No. 6.) The Court turns

to an examination of whether dismissal of Williams’ R.C. 4112.02(I) retaliation claim (Count 9)

is proper pursuant to Rule 12(B)(6).

    II.      STANDARD OF REVIEW

          In deciding a motion to dismiss under Rule 12(b)(6), the Court must accept all factual

allegations as true and make reasonable inferences in favor of the non-moving party. Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012) (citing Harbin-Bey v. Rutter, 420 F.3d 571, 575

(6th Cir. 2005)). Only "a short and plain statement of the claim showing that the pleader is

entitled to relief" is required. Id. (quoting Fed. R. Civ. P. 8(a)(2)). "[T]he statement need only

give the defendant fair notice of what the . . . claim is and the grounds upon which it rests." Id.

(quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation marks omitted) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Although the plaintiff need not plead

specific facts, the "[f]actual allegations must be enough to raise a right to relief above the

speculative level" and to "state a claim to relief that is plausible on its face." Id. (quoting



                                                   2
Twombly, 550 U.S. at 555, 570). A plaintiff must "plead[] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

   III.      DISCUSSION

          At issue is Williams’ R.C. 4112.02(I) claim for retaliation. That statute makes it illegal:

                 [f]or any person to discriminate in any manner against any other
                 person because that person has opposed any unlawful
                 discriminatory practice defined in this section or because that
                 person has made a charge, testified, assisted, or participated in any
                 manner in any investigation, proceeding, or hearing under sections
                 4112.01 to 4112.07 of the Revised Code.

“Claims for retaliation brought under Chapter 4112 are evaluated using the federal evidentiary

standards and analysis used under Title VII . . . .” White v. Adena Health Sys., No. 2:17-cv-593,

2018 U.S. Dist. LEXIS 114975, at *8 (S.D. Ohio July 11, 2018) (citing Abbott v. Crown Motor

Co., 348 F.3d 537, 541 (6th Cir. 2003)). As a result, for Williams’ retaliation claim to survive

this motion to dismiss, he must sufficiently allege facts showing that: (1) he engaged in an

activity protected by Title VII; (2) Brunckhorst knew that he engaged in this protected activity;

(3) thereafter, Brunckhorst took an action adverse to him; and (4) there was a causal connection

between the protected activity and the adverse employment action. White, 2018 U.S. Dist.

LEXIS 114975, at *9 (citing Smith v. City of Salem, Ohio, 378 F.3d 566, 570 (6th Cir. 2004)).

          Here, Williams alleges he engaged in two different protected activities—complaining to

his boss about not being promoted and filing the EEOC Charge. (ECF No. 5 at 3.) Brunckhorst

assumes for the purposes of this motion that Title VII protected both of those actions.

Brunckhorst additionally implicitly concedes that it knew of Williams’ protected activities. It

instead focuses its arguments in support of dismissal on the third and fourth elements.




                                                    3
        The first protected activity at issue involves Williams’ complaints to his boss about not

being promoted. (ECF No. 2 ¶ 54.) Specifically, Williams pleads that he applied for, but was

denied, promotions six times between 2015 to 2018 despite being well-qualified for each of the

roles for which he applied and not having any disciplinary history. Id. ¶ 22. Williams states that

each of the positions went to less-qualified, Caucasian employees instead. So, Williams

complained to his boss about “the discrimination, harassment, and disparate treatment he was

experiencing” through Brunckhorst’s “unfair refusal to promote him.” Id. ¶ 54, 159. The

Complaint states that after those comments, Brunckhorst “took adverse employment actions

against Williams, including passing him over for promotions.” Id. ¶ 160.

        Brunckhorst now argues that Williams fails to sufficiently factually allege that he

suffered an adverse action after complaining to his boss. This is incorrect. As noted, Williams’

Complaint specifically asserts that Brunckhorst failed to promote him after he complained of

discrimination. Failure to promote is an adverse action. See Burlington Indus. v. Ellerth, 524

U.S. 742 (1998); see also Cleveland v. S. Disposal Waste Connections, 491 F. App'x 698, 705

n.3 (6th Cir. 2012). This ground for dismissal therefore fails.

        Brunckhorst further argues that Williams fails to plead facts sufficient to show

that it denied Williams’ promotions based upon Williams’ comments to his boss. In

essence, Brunckhorst argues dismissal is proper because Williams insufficiently pleads

causation. In this regard, it is key to remember that “[t]he prima facie case . . . is an

evidentiary standard, not a pleading requirement.” Swierkiewicz v. Sorema N. A., 534

U.S. 506, 510 (2002); see also Keys v. Humana, Inc., 684 F.3d 605, 610 (6th Cir. 2012)

(noting Swierkiewicz remains good law after Twombly, 550 U.S. 544). Rather, "so long as

a complaint provides an adequate factual basis . . . it satisfies the pleading requirements



                                                   4
of Federal Rule of Civil Procedure 8(a)(2)." Serrano v. Cintas Corp., 699 F.3d 884, 897

(6th Cir. 2012).

       The Complaint asserts that Williams was qualified for the six positions to which he

applied. The Complaint alleges Williams had no disciplinary history. The Complaint states that

Brunckhorst decided to promote Caucasian individuals to each of the elevated positions. The

Complaint provides that after Williams complained about the “discriminatory” promotional

practice, he continued to be passed over for promotions. Lastly, Williams asserts Brunckhorst’s

failures to promote him “were retaliatory in nature based on Williams’ opposition to the unlawful

discriminatory conduct.” Id. ¶ 161. Based upon these facts, which the Court examines the light

most favorable to Williams, the Court concludes that it “can draw the necessary inference from

the factual material stated in the complaint” such that “the plausibility standard has been

satisfied.” Keys, 684 F.3d at 610. Brunckhorst’s Motion to Dismiss Williams’ state retaliation

claim premised upon his complaints to his boss is therefore DENIED.

       Turning to Williams’ EEOC Charge, Brunckhorst notes that two months after he lodged

that complaint, Brunckhorst promoted him. (ECF No. 2 at ¶ 49.) A promotion, of course, is the

antithesis of an adverse employment action. And, Williams identifies no negative employment

action he suffered after he filed his EEOC Charge. Accordingly, the Court GRANTS

Brunckhorst’s Motion to Dismiss Williams’ EEOC retaliation claim premised on the EEOC

charge under Rule 12(B)(6).




                                                 5
   IV.      CONCLUSION

         The Court DENIES Brunckhorst’s Motion to Dismiss (ECF No. 4) Williams’ R.C.

411.02(I) retaliation claim based upon his complaints to his boss. The Court GRANTS

Brunckhorst’s Motion to Dismiss (ECF No. 4) Williams’ R.C. 411.02(I) retaliation claim

premised upon his EEOC Charge.

         IT IS SO ORDERED.

                                                  /s/ Sarah D. Morrison
                                                  SARAH D. MORRISON
                                                  UNITED STATES DISTRICT JUDGE




                                              6
